
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6374
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 29, 2012
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To designate the facility of the Department
		  of Veterans Affairs located at 180 Martin Drive in Carrollton, Georgia, as the
		  Trinka Davis Veterans Village.
	
	
		1.Trinka Davis Veterans
			 Village
			(a)DesignationThe facility of the Department of Veterans
			 Affairs located at 180 Martin Drive in Carrollton, Georgia, shall be known and
			 designated as the Trinka Davis Veterans Village.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Trinka
			 Davis Veterans Village.
			
	
		
			Passed the House of
			 Representatives November 28, 2012.
			Karen L. Haas,
			Clerk
		
	
